UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 14 )* SEANERGY MARITIME HOLDINGS CORP. (Name of Issuer) COMMON STOCK (Title of Class of Securities) Y 73760103 (CUSIP Number) Evan Breibart 11 Poseidonos Avenue Athens reece +30 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 18, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1 (f) or Rule 13d-1(g), check the following box. [] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d–7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Schedule 13D Page 2of 14 CUSIP No. Y 73760103 1. Names of Reporting Persons United Capital Investments Corp. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Liberia 7. Sole Voting Power Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 9. Sole Dispositive Power Shared Dispositive Power Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 19.7%2 Type of Reporting Person (See Instructions) CO 1For purposes ofSchedule 13D, shares of Common Stock which the Reporting Person has the right to acquire within 60 days of the event requiring this filing are included in the number of shares beneficially owned.As a result, the number of shares of Common Stock disclosed includes 2,826,584 shares of Common Stock issuable upon exercise of warrants. 2Calculated based upon the 60,200,170 shares of Common Stock of the Issuer reported outstanding as of May 10, 2010, as adjusted for shares of Common Stock issuable upon exercise of warrants held by the Reporting Person. Schedule 13D Page3of 14 CUSIP No. Y 73760103 1. Names of Reporting Persons Atrion Shipholding S.A. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Marshall Islands 7. Sole Voting Power Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 15.5%2 Type of Reporting Person (See Instructions) CO 3For purposes ofSchedule 13D, shares of Common Stock which the Reporting Person has the right to acquire within 60 days of the event requiring this filing are included in the number of shares beneficially owned.As a result, the number of shares of Common Stock disclosed includes 2,002,083 shares of Common Stock issuable upon exercise of warrants. Schedule 13D Page4of 14 CUSIP No. Y 73760103 1. Names of Reporting Persons Plaza Shipholding Corp. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Marshall Islands 7. Sole Voting Power Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 9. Sole Dispositive Power Shared Dispositive Power Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 15.7%2 Type of Reporting Person (See Instructions) CO 4For purposes ofSchedule 13D, shares of Common Stock which the Reporting Person has the right to acquire within 60 days of the event requiring this filing are included in the number of shares beneficially owned.As a result, the number of shares of Common Stock disclosed includes 2,002,084 shares of Common Stock issuable upon exercise of warrants. Schedule 13D Page 5 of 14 CUSIP No. Y 73760103 1. Names of Reporting Persons Comet Shipholding Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Marshall Islands 7. Sole Voting Power Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 15.5%2 Type of Reporting Person (See Instructions) CO 5 For purposes ofSchedule 13D, shares of Common Stock which the Reporting Person has the right to acquire within 60 days of the event requiring this filing are included in the number of shares beneficially owned.As a result, the number of shares of Common Stock disclosed includes 2,002,083 shares of Common Stock upon exercise of warrants.Excludes 79,050 shares of Common Stock issuable upon exercise of warrants owned by an affiliate of the Reporting Person. Schedule 13D Page 6 of 14 CUSIP No. Y 73760103 1. Names of Reporting Persons Benbay Limited 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Republic of Cyprus 7. Sole Voting Power 0 Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 0.6%6 Type of Reporting Person (See Instructions) CO 6 Calculated based upon the 60,200,170 shares of Common Stock of the Issuer reported outstanding as of May 10, 2010. Schedule 13D Page 7 of 14 CUSIP No. Y 73760103 1. Names of Reporting Persons United Capital Trust, Inc. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Liberia 7. Sole Voting Power 0 Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 1.7%6 Type of Reporting Person (See Instructions) CO Schedule 13D Page8of 14 CUSIP No. Y 73760103 1. Names of Reporting Persons Georgios Koutsolioutsos 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Greece 7. Sole Voting Power Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 14.3%2 Type of Reporting Person (See Instructions) IN 7 For purposes ofSchedule 13D, shares of Common Stock which the Reporting Person has the right to acquire within 60 days of the event requiring this filing are included in the number of shares beneficially owned.As a result, the number of shares of Common Stock disclosed includes 6,727,000 shares of Common Stock issuable upon exercise of warrants. Schedule 13D Page9of 14 CUSIP No. Y 73760103 1. Names of Reporting Persons Alexios Komninos 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Greece 7. Sole Voting Power Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 1.9%2 Type of Reporting Person (See Instructions) IN 8 For purposes ofSchedule 13D, shares of Common Stock which the Reporting Person has the right to acquire within 60 days of the event requiring this filing are included in the number of shares beneficially owned.As a result, the number of shares of Common Stock disclosed includes 880,917 shares of Common Stock issuable upon exercise of warrants. Schedule 13D Page 10of 14 CUSIP No. Y 73760103 1. Names of Reporting Persons Ioannis Tsigkounakis 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) PF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Greece 7. Sole Voting Power Number of Shares Beneficially Owned by Each Reporting Person With 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned By Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 0.9%2 Type of Reporting Person (See Instructions) IN 9 For purposes ofSchedule 13D, shares of Common Stock which the Reporting Person has the right to acquire within 60 days of the event requiring this filing are included in the number of shares beneficially owned.As a result, the number of shares of Common Stock disclosed includes 400,416 shares of Common Stock issuable upon exercise of warrants. Schedule 13D Page11of 14 CUSIP No. Y 73760103 ITEM 1.Security and Issuer. This statement relates to the common stock, par value $0.0001 per share (“Common Stock”) issued by Seanergy Maritime Corp., a Marshall Islands corporation (the “Issuer”), whose principal executive offices are located at c/o Vgenopoulos and Partners Law Firm, 15 Filikis Eterias Square, Athens, 106 73, Greece. ITEM 2.Identity and Background. (a) – (c), (f) This statement is being filed by each of the persons identified below (collectively the “Reporting Persons”): Name Address Jurisdiction of Incorporation or Place of Citizenship Occupation United Capital Investments Corp. c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Attention: Dale Ploughman Liberia Investments Atrion Shipholding S.A. c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Attention: Dale Ploughman Marshall Islands Investments Comet Shipholding Inc. c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Attention: Dale Ploughman Marshall Islands Investments Plaza Shipholding Corp. c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Attention: Dale Ploughman Marshall Islands Investments Benbay Limited c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Republic of Cyprus Investments United Capital Trust, Inc. c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Liberia Investments Bella Restis (1) c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Greece Business and Philanthropy Claudia Restis (1) c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Greece Business and Philanthropy Katia Restis (1) c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Greece Business and Philanthropy Victor Restis (1)(2) c/o 11 Poseidonos Avenue 16777 Elliniko Athens, Greece Greece Business and Philanthropy Georgios Koutsolioutsos c/o Vgenopoulos and Partners Law Firm 15 Filikis Eterias Square Athens, 106 73, Greece Greece Vice President, Folli Follie, S.A. and Chairman of the Board of Issuer Alexios Komninos c/o Vgenopoulos and Partners Law Firm 15 Filikis Eterias Square Athens, 106 73, Greece Greece Chief Operating Officer, N. Komninos Securities, S.A. Schedule 13D Page12of 14 CUSIP No. Y 73760103 Name Address Jurisdiction of Incorporation or Place of Citizenship Occupation Ioannis Tsigkounakis c/o Vgenopoulos and Partners Law Firm 15 Filikis Eterias Square Athens, 106 73, Greece Greece Attorney with Vgenopoulos and Partners Law Firm (1) The listed person is a shareholder of each of the corporate Reporting Persons. (2) The listed person is the sole shareholder of Benbay Limited, and Philippas Philippou is the sole director of Benbay Limited. (d) – (e)None of the Reporting Persons has during the last five years, (i) been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors), or (ii) been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violations with respect to such laws. ITEM 3.Source and Amount of Funds or Other Consideration. United Capital Investments Corp is reporting the beneficial ownership of an additional 895,723 shares of Common Stock.No borrowed funds were used to purchase the 895,723 shares of Common Stock, other than any borrowed funds used for working capital purposes in the ordinary course of business. ITEM 4.Purpose of Transaction. The purpose of the transactions reported in this Amendment No. 14 is to purchase shares for investment purposes. Except as previously disclosed in the original Schedule 13D filed by the Reporting Persons on May 30, 2008 and as set forth below, no Reporting Plan has any present plans or proposals which relate to or would result in the occurrence of any of the events described in Item 4 (a) through (j) of Schedule 13D. ITEM 5.Interest in Securities of the Issuer. (a) - (b)As of the date hereof, the Reporting Persons' beneficial ownership is as set forth below: Voting Dispositive Name Percentage of Shares Beneficially Owned Sole Shared Sole Shared United Capital Investments Corp. % Atrion Shipholding S.A. % 0 0 Plaza Shipholding Corp. % Comet Shipholding Inc. % 0 0 Benbay Limited % 0 0 United Capital Trust, Inc. % 0 0 Georgios Koutsolioutsos % 0 0 Alexios Komninos % 0 0 Ioannis Tsigkounakis % 0 0 (c) On March 18, 2010, United Capital Investments Corp. purchased 895,723 shares of Common Stock on the open market for a purchase price of $1.22. (d) N/A Schedule 13D Page13of 14 CUSIP No. Y 73760103 (e) Upon the expiration of the Voting Agreement on May 20, 2010 (as described in Item 6 below), each of Benbay Limited, United Capital Trust, Inc, Alexios Komninos and Ioannis Tsigkounakis ceased to be the beneficial owner of more than 5% of the outstanding Common Stock.Therefore, this is the final amendment to this Schedule 13D being filed by Benbay Limited, United Capital Trust, Inc, Alexios Komninos and Ioannis Tsigkounakis. ITEM 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. On May 20, 2010, the Voting Agreement entered into on May 20, 2008 by and among Panagiotis Zafet, Simon Zafet, United Capital Investments Corp., Atrion Shipholding S.A., Plaza Shipholding Corp., Comet Shipholding, Inc., Georgios Koutsolioutsos, Alexios Komninos and Ioannis Tsigkounakis expired. ITEM 7.Materials to be Filed as Exhibits. 1.Stock Purchase Agreement dated May 20, 2008 (1) 2. Joint Filing Agreement dated November 18, 2008 among United Capital Investments Corp., Atrion Shipholding S.A., Plaza Shipholding Corp., Comet Shipholding Inc., United Capital Trust, Inc., Benbay Limited, George Koutsolioutsos, Alexios Komninos, Ioannis Tsigkounakis (2) (1) Previously filed as an Exhibit to the Schedule 13D filed on May 30, 2008. (2) Previously filed as an Exhibit to Amendment No. 9 to Schedule 13D filed on November 18, 2008. Signature After reasonable inquiry and to the best of my knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated:June 16, 2010 UNITED CAPITAL INVESTMENTS CORP. BENBAY LIMITED By: /s/ Evan Breibart By: /s/ Stelios Katevatis Name: Evan Breibart Name: Stelios Katevatis Title: Authorized Representative Title: Authorized Representative ATRION SHIPHOLDING S.A. UNITED CAPITAL TRUST, INC. By: /s/ Evan Breibart By: /s/ Konstantinos Koutsoubelis Name: Evan Breibart Name: Konstantinos Koutsoubelis Title: Authorized Representative Title: Authorized Representative PLAZA SHIPHOLDING CORP. By: /s/ Evan Breibart /s/ George Koutsolioutsos Name: Evan Breibart George Koutsolioutsos Title: Authorized Representative /s/Alexios Komninos Alexios Komninos COMET SHIPHOLDING INC. /s/ Ioannis Tsigkounakis By: /s/ Evan Breibart Ioannis Tsigkounakis Name: Evan Breibart Title: Authorized Representative SK 26
